                 Case 4:21-cr-00171-JST Document 9 Filed 05/11/21 Page 1 of 4




 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 ELISE LAPUNZINA (NYBN 2540730)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-6878
 7        FAX: (415) 436-7234
          Elise.LaPunzina@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                          OAKLAND DIVISION
12

13   UNITED STATES OF AMERICA,                        ) Case No. 4:21-CR-00171-JST
                                                      )
14           Plaintiff,                               ) STIPULATION AND PROTECTIVE ORDER
                                                      ) [PROPOSED]1
15      v.                                            )
                                                      )
16   BRANDON WADE LITTLEFIELD,                        )
                                                      )
17           Defendant.                               )
                                                      )
18

19
             With the agreement of the parties, the Court enters the following Protective Order:
20
             Defendant is charged with Failure to Account For and Pay Over Employment Taxes, in violation
21
     of Title 26, United States Code, Section 7202. Upon receipt of a discovery request, the United States
22
     will produce documents and other materials pertaining to the defendant and the charged offense to
23
     defense counsel. The discovery to be provided includes documents or other materials falling into one or
24
     more of the following categories (collectively, “Protected Information”):
25

26
             1
27          This Order is also not intended to affect the obligations of either party or the timing of when
   discoverable materials must be produced. Those obligations are governed by Rule 16 of the Federal
28 Rules of Criminal Procedure, Rule 16-1 of the Northern District of California Criminal Local Rules, and
   18 U.S.C. § 3500 and Rule 26.2 of the Federal Rules of Criminal Procedure (the Jencks Act).
     4:21-CR-00171-JST
     PROTECTIVE ORDER
               Case 4:21-cr-00171-JST Document 9 Filed 05/11/21 Page 2 of 4




 1          1. Personal Identifying Information of any individual (other than his or her name), including

 2              without limitation any person’s date of birth, social security number, residence or business

 3              address, telephone numbers, email addresses, driver’s license number, professional license

 4              number, family members names, or criminal histories (“Personal Identifying Information”);

 5              and

 6          2. Financial information of any individual or business, including without limitation bank

 7              account numbers, credit or debit card numbers, account passwords, contact information, and

 8              taxpayer identification numbers (“Financial Information”).

 9          To ensure that Protected Information is not subject to unauthorized disclosure or misuse,

10          IT IS HEREBY ORDERED that defense counsel of record, their investigators, assistants, and

11 employees (collectively, “the defense team”) may review with the defendant all discovery material

12 produced by the government, but shall not provide a defendant with copies of, or permit defendant to

13 make copies of, or have unsupervised access to, any discovery material produced by the government that

14 contains Protected Information, unless the Personal Identifying Information, and/or Financial

15 Information has first been entirely redacted from the discovery materials. The government and defense

16 counsel are ordered to work together to ensure that these materials are protected, but that defendant has

17 as much access to the materials as can be provided consistent with this Court’s order. Discovery

18 material that clearly pertains to a specific defendant and does not contain Protected Information

19 regarding any other person (e.g., defendant’s own bank records, telephone records, and business records)

20 may be provided to that defendant unredacted.

21          Defense counsel may also provide unredacted copies of Protected Information to any experts

22 retained to assist with the preparation of the defense in the captioned case. The defendant, all members

23 of the defense team, and any experts who receive discovery under this Order shall be provided a copy of

24 this Order along with those materials and agree be bound by it.

25          The materials provided pursuant to this protective order may only be used for the specific

26 purpose of preparing or presenting a defense in this matter, unless specifically authorized by the Court.

27          This Order shall also apply to any copies made of any materials covered by this Order.

28

     4:21-CR-00171-JST
     PROTECTIVE ORDER
                Case 4:21-cr-00171-JST Document 9 Filed 05/11/21 Page 3 of 4




 1          IT IS FURTHER ORDERED that neither a defendant nor any member of the defense team

 2 shall provide any discovery material produced by the government—whether or not the material

 3 constitutes or contains Protected Information within the meaning of this Order—to any third party (i.e.,

 4 any person who is not a member of the defense team) or make any public disclosure of the same, other

 5 than in a court filing, without the government’s express written permission or further order of this Court.

 6 If a party files a pleading that references or contains or attaches Protected Information subject to this

 7 Order, that filing must be under seal.2

 8          IT IS FURTHER ORDERED that defense counsel shall return materials subject to this

 9 Protective Order (including any copies) to the United States upon the government’s request after

10 whichever event occurs last in time: dismissal of all charges against the defendant; defendant’s acquittal;

11 defendant’s sentencing; or the conclusion of any direct appeal. After the United States receives

12 documents and materials subject to this Order, it shall maintain those documents and materials until the

13 period for filing a motion under 28 U.S.C. § 2255 has expired. After the statutory period for filing a

14 motion under 28 U.S.C. § 2255 has expired, the United States is free to destroy documents and materials

15 subject to this Order. If defendant is represented by counsel and files a motion pursuant to 28 U.S.C.

16 § 2255, the United States will provide counsel with the documents and materials subject to this

17 Protective Order under the terms of this Order. Defendant’s attorney in any motion under 28 U.S.C.

18 § 2255 shall return the documents and materials subject to this Protective Order within 14 days after the

19 district court’s ruling on the motion or 14 days after the conclusion of any direct appeal of the district

20 court’s order denying the motion, whichever is later. This stipulation is without prejudice to either party

21 applying to the Court to modify the terms of any protective order. This Court shall retain jurisdiction to

22 modify this Order upon motion of either party even after the conclusion of district court proceedings in

23 this case.

24

25

26

27
            2
28            This Order authorizes such filings under seal and the parties are not required to seek additional
     authorization from the Court to do so.
     4:21-CR-00171-JST
     PROTECTIVE ORDER
               Case 4:21-cr-00171-JST Document 9 Filed 05/11/21 Page 4 of 4




 1    IT IS SO STIPULATED.                        STEPHANIE M. HINDS
                                                  Acting United States Attorney
 2

 3
      Dated: May 11, 2021                         __/s/___________________________________
 4
                                                  ELISE LAPUNZINA
 5                                                Assistant United States Attorney

 6

 7    Dates: May 11, 2021                         __/s/___________________________________
                                                  JOYCE LEAVITT
 8                                                Counsel for Defendant LITTLEFIELD
 9

10
      IT IS SO ORDERED.
11

12
      Dated:                                      JON S. TIGAR
13                                                United States District Judge

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     4:21-CR-00171-JST
     PROTECTIVE ORDER
